DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

Claims 24 and 25 have been cancelled. Claims 26 and 27 have been added. Claims 1-23 and 26-27 are currently pending. 

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 12, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 and 27 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 14-26 of copending Application No. 16/017,481 in view of Solomon (US 2011/0106989), Cornett (US 2015/0092791), Caruk (US 2005/0160212), Chan (US 2014/0006674), and/or Wang (US 2014/0195833). 

As per Claims 1-23 & 27
Instant Application
16/017,481 
Examiner’s note
Claim 1: An apparatus for configuring a multi-lane link, the apparatus comprising: a port 



wherein the multi- lane link comprises a first set of bundled lanes configured in a first direction and a second set of bundled lanes configured in a second direction, the second direction is opposite to the first direction, the first set of bundled lanes comprises an equal number of lanes as the second set of bundled lanes, 

and link configuration logic, implemented at least in part in hardware circuitry, to: 



and bundle the switched subset of unbundled lanes with the second set of bundled lanes to form a reduced first set of bundled lanes in the first direction and an expanded second set of bundled lanes in the second direction; the one or more ports are to use the reduced first set of bundled lanes and the expanded second set of bundled lanes for transmission and reception of data.

Application 16/017,481 does not appear to explicitly teach the claim 1 limitations of a first differential signal pair, a second differential signal pair, nor determining if the port comprises hardware to support one or both of receiving data on the first differential signal pair or transmitting data on the second differential signal pair. 

However, Solomon teaches said limitations in Paragraph [0014], “FIG. 1 illustrates a system 100 according to some embodiments.  In some embodiments system 100 includes a transmit 
pair)” and Figures 1, 2 & Figure 3, 312, Is direction configurable?. 

One would be motivated to modify the first and second differential USB signal pairs in order to allow an equal number of lanes (i.e. symmetric bus) to be turned into an asymmetric bus, thus greatly increasing the bandwidth in a certain upstream/downstream direction depending on system requirements (See Solomon: Paragraph [0021]).

Application 16/017,481 does not appear to explicitly teach the claim 1 limitations of performing link equalization for the first differential signal pair in a receive direction and performing link equalization for the second differential signal pairs in a transmit direction before initialization of the multi-lane link is complete. 

However, Cornett teaches said limitations in Figure 1, Figure 9 and Paragraph [0113], “Upon initialization, the Tx circuitry 116 is configured to begin transmitting frames to the Rx circuitry 146 of the link partner 120 at a maximum available link speed (high bit rate) for the node 102. The equalization presets cycling module 158 is configured to cycle through… module 156 is configured to enable the Rx circuitry 118 to cycle through available link speeds when receiving frames from the Tx circuitry 148 of the link partner 120 upon initialization of the link 126”. 

See Cornett: Paragraph 0109)

Claim 2

Claim 3
Claim 5 in view of Solomon.
Solomon discloses differential signal pairs (See Figure 1).  
Claim 4
Claim 1 in view of Cornett

Claim 5
Claim 1

Application 16/017,481 does not appear to explicitly teach a buffer of claim 5. 

However, Caruk (US 2005/0160212) teaches said limitations in Paragraph [0020], “Commonly numbered non configurable receivers and transmitters, such as TO and RO, of the data I/O buffers 112 enable functionality of PCI Express lane pairs” and Figure 2.

One would be motivated to modify the port(s) with signal equalization and training in order to yield the obvious result of adjusting the number of transmission channels available while also providing data flows at a specified, buffered rate that the system can handle(See Caruk: Paragraph 0025).
Claim 6
Claim 1 in view of Caruk.


Claim 1 in view of Caruk. 

Claim 8 
Claim 1 in view of Solomon. 

Claim 9
Claim 1 in view of Solomon. 

Claim 10
Claim 9 in view of Solomon. 

Claim 11 
Claim 5 in view of Solomon.

Claim 12
Claim 1 in view of Solomon. 
Independent claim
Claim 13 
Claim 1 in view of Cornett.  

Claim 14
Claim 1

Application 16/017,481 does not appear to explicitly teach ASPM protocol and an L0 state of claim 14. 
However, Wang teaches said limitations in Paragraph [0025], “When the platform is active, links can potentially enter certain low power states.  For example, under the ASPM protocol, the link power state can be reduced to L0s and L1”.

One would be motivated to modify the port(s) and allow the use of ASPM protocol for L0 state functions in order to perform power saving settings that satisfy QoS power requirements (See Wang: Paragraphs 0026 & 0029). 
Claim 15
Claim 5 in view of Solomon. 

Claim 16
Claim 1 in view of Solomon. 

Claim 17
Claim 1 in view of Solomon.
Independent claim 
Claim 18
Claim 2


Claim 1 in view of Solomon.

Claim 20 
Claim 1 in view of Cornett. 

Claim 21
Claim 1 in view of Caruk. 

Claim 22
Claim 1 in view of Caruk.

Claim 23 
Claim 1 in view of Caruk. 

Claim 27
Claim 1

Application 16/017,481 does not appear to explicitly teach a retimer performing data transmission/reception on a first differential pair. 

However, Chan teaches this in Fig. 2, 206, Determine the Data Flow Direction and Paragraph [0021], “block 206, an eUSB2 repeater 106 determines the data flow direction.  The data flow direction, as referred to herein, can indicate the flow of data between an eUSB2 host and a standard USB2 device.  For example, the data flow direction may indicate an upstream direction in which data is transmitted from an eUSB2 host to a standard USB2 device. the data flow direction may indicate a downstream”.

One would be motivated to modify the apparatus to include a repeater (i.e. retimer) that can perform data transmission direction detection and data transmission/reception in order to allow the use of communication bridging between devices, thus ensuring that signal integrity is preserved during data transmission/reception (See Chan: Paragraphs 0012 & 0032).



This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsu (US 7,469,311) in view of Solomon (US 2011/0106989) in further view of Cornett (US 2015/0092791).

Regarding claim 1, Tsu teaches an apparatus for configuring a multi-lane link (Fig. 3, 305, Multi-lane Link), the apparatus (Fig. 3, 300, Apparatus) comprising: a port comprising hardware to support the multi-lane link (Fig. 3, 340, Port), the link comprising a lane (Fig. 3, Lanes within 305) that comprises a first differential signal pair (Fig. 3, 307-A, xL sub-link) and a second differential signal pair (Fig. 3, 307-B, xK sub-link) wherein the first differential signal pair is initially configured to transmit data (Col. 3, Lines 33-37, n a Peripheral Component Interface Express (PCIe) implementation each unidirectional sub-link 307-A and 307-B comprises a set of aggregated simplex connections for transmitting bus traffic in an upstream or downstream direction) and the second differential signal pair is initially configured to receive data, (Col. 3, Lines 21-24, Bus 305 includes two unidirectional sub-links 307-A and 307-B. That is, bus 305 establishes a bidirectional link that has a one-way link 307-A in a first direction and a one-way link 307-B in another direction), and a link configuration logic (Fig. 3, 342), implemented at least in part in hardware circuitry, to: determine that the port comprises hardware to support one or both of receiving data or transmitting data (Col. 4, Lines 22-27, link control module 342 may include a link training and status state machine (LTSSM) to negotiate and configure a first set of simplex connections aggregated to form sub-link 307-A and a second set of simplex connections aggregated to form sub-link 307-B); and reconfigure the first differential signal pair or reconfigure the second differential signal pair (Col. 6, Lines 42-48, upstream device recognizes the special memory address of the memory write transaction and thereby understands that the downstream device wants to trim the upstream facing link from 16 lanes to 4 lanes.  The downstream device then proceeds to the standard-defined L0s state, where all of its upstream facing transmitters shut off and go to electrical idle); and wherein the port is to transmit data or receive data based on reconfiguration of one or both the first differential signal pair and the second differential signal pair (Figs. 6 & 7 Embodiments of Fig. 3, x16 lanes reduced to x4 continue communications).
Tsu discloses a bus interface with a first and second set of links wherein the number of channels can be reduced. Tsu does not disclose increasing the number of channels in a second set of links. 
Solomon teaches a link comprising a lane (Fig. 1, 100, Differential bus) that comprises a first differential signal pair (Fig. 1, 106, First pair) and a second differential signal pair (Fig. 1, 116, Second pair), wherein the first differential signal pair is initially configured to transmit data and the second differential signal pair is initially configured to receive data (Paragraph 0014, system 100 includes a transmit block 102, a receive block 104, a transmission line 106 (for example, a differential pair), a transmit block 112, a receive block 114, a transmission line 116 (for example, a differential pair)); and a link configuration logic, implemented at least in part in hardware circuitry, to: determine that the port comprises hardware to support one or both of receiving data on the first differential signal pair or transmitting data on the second differential signal pair (Fig. 3 Flowchart, 312, Is direction configurable?; Paragraph 0028, a determination is made at 312 as to whether the direction of the AFP operation (that is, the direction of the double bandwidth, for example) is configurable), and reconfigure the first differential signal pair to receive data with the second differential signal pair (Paragraph 0021, the system 200 of FIG. 2 allows for a USB solution (for example, a USB 3.0 solution) that provides two times the bandwidth of a USB cable in one direction than that allowed in that same direction by system 100 of FIG. 1) or reconfigure the second differential signal pair to transmit data with the first differential signal pair (Paragraph 0021, if the double bandwidth path is selected to be in one direction then in some embodiments, the lesser bandwidth communication path is selected to be in an opposite direction); and wherein the port is to transmit data or receive data based on reconfiguration of one or both the first differential signal pair and the second differential signal pair (Fig. 3, Flowchart for Figs. 1 & 2, 320, Configure double speed direction; Paragraph 0029, If the direction is configurable at 312, then a query is sent to the user at 318 for the user's desired double speed direction.  Then the double speed direction is configured at 320). 

One of ordinary skill in the art would be motivated to make the modifications in order to increase the bandwidth in one direction over another direction based on system requirements (See Solomon: Paragraphs 0011 & 0021). 
Neither Tsu nor Solomon explicitly teach performing link equalization for the first differential pair in the receive direction and for the second differential signal pair in the transmit direction before initialization of the multi-lane link is complete. 
Cornett teaches perform link equalization for the first differential signal pair in a receive direction (Fig. 1, 126, Bi-directional Link; Paragraph 0113, Upon initialization, the Tx circuitry 116 is configured to begin transmitting frames to the Rx circuitry 146 of the link partner 120 at a maximum available link speed (high bit rate) for the node 102. The equalization presets cycling module 158 is configured to cycle through… module 156 is configured to enable the Rx circuitry 118 to cycle through available link speeds when receiving frames from the Tx circuitry 148 of the link partner 120 upon initialization of the link 126) and perform link equalization for the second differential signal pairs in a transmit direction (Fig. 9, 908, Adjust equalizer settings; Paragraph 0110, Operation 908 includes adjusting equalizer settings.  Node element and/or link partner may be configured to adjust their respective equalizer settings once the link operating rate has been established) before initialization of the multi-lane link is complete (Fig. 9, 902, Start link initialization; i.e. initialization is not completed).

One of ordinary skill in the art would be motivated to make the modifications in order to prevent mismatches in data communication clock rates, thus reducing the errors that can occur within the transmission/reception link (See Cornett: Paragraph 0109).

Regarding claim 2, the combination of Tsu/Solomon/Cornett teaches the apparatus of claim 1. Tsu further teaches wherein the port comprises a Peripheral Component Interconnect Express (PCIe)-based port (Col. 3, Lines 33-37, n a Peripheral Component Interface Express (PCIe) implementation each unidirectional sub-link 307-A and 307-B comprises a set of aggregated simplex connections for transmitting bus traffic in an upstream or downstream direction).

Regarding claim 3, the combination of Tsu/Solomon/Cornett teaches the apparatus of claim 1. Tsu further teaches wherein the link configuration logic is to receive an advertisement during a link training phase of operation (Fig. 5, 530, Polling), the advertisement indicating that the port comprises hardware to support one or both of receiving data or transmitting data (Col. 6, Lines 24-27, polling state 530 transmits training sets and responds to training sets.  The configuration state 540 configures links through a width and lane negotiation sequence). Tsu does not explicitly teach determining if the channels can be switched between upstream and downstream and switching the upstream lanes into downstream lanes.
Fig. 3, 312, Is direction configurable?; Paragraph 0028, If the user does want to enable AFP capability to be supported at both ends of the USB cable at 306, then a determination is made at 312 as to whether the direction of the AFP operation (that is, the direction of the double bandwidth, for example) is configurable).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Solomon and allow the lanes of the first set to be used by the second set for expanded differential lane data transmission/reception. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the bandwidth in one direction over another direction based on system requirements (See Solomon: Paragraphs 0011 & 0021). 

Regarding claim 4, the combination of Tsu/Solomon/Cornett teaches the apparatus of claim 1. Tsu does not explicitly teach wherein the link configuration logic is to perform link equalization for the first and second differential signal pairs.
Cornett teaches wherein the link configuration logic is to perform link equalization for the first and second differential signal pairs (Fig. 9, 908, Adjust equalizer settings; Paragraph 0110, Operation 908 includes adjusting equalizer settings.  Node element and/or link partner may be configured to adjust their respective equalizer settings once the link operating rate has been established).

One of ordinary skill in the art would be motivated to make the modifications in order to prevent mismatches in data communication clock rates, thus reducing the errors that can occur within the transmission/reception link (See Cornett: Paragraph 0109).

Regarding claim 8, the combination of Tsu/Solomon/Cornett teaches the apparatus of claim 1. Tsu teaches wherein the port comprises hardware to support a plurality of TX lines and a plurality of RX lines (Fig. 3, 307-A, TX Lines & 307-B, RX Lines). Tsu does not explicitly teach switching the TX lines into receiver lines or switching the RX lines into transmitter lines.
Solomon teaches wherein the port comprises hardware to receive data on a subset of the plurality of TX lines and/or to transmit data on a subset of the plurality of RX lines (Fig. 3, 312, Is direction configurable?; Paragraph 0028, If the user does want to enable AFP capability to be supported at both ends of the USB cable at 306, then a determination is made at 312 as to whether the direction of the AFP operation (that is, the direction of the double bandwidth, for example) is configurable).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Solomon and allow the lanes of the first set to be used by the second set for expanded differential lane data transmission/reception. 
See Solomon: Paragraphs 0011 & 0021). 

Regarding claim 9, the combination of Tsu/Solomon/Cornett teaches the apparatus of claim 8. Tsu teaches wherein the link configuration logic is to assign a lane number to the subset of the plurality of TX lines or to the subset of the plurality of RX lines (Col. 6, Lines 25-30, The configuration state 540 configures links through a width and lane negotiation sequence.  The recovery state 560 provides a number of functions, such as allowing a configured link to reestablish various parameters, such as symbol lock, bit lock, or lane-to-lane deskew… Col. 6, Lines 39-46, the downstream device detects that it can trim its upstream facing uni-directional link from 16 lanes to 4 lanes… The upstream device recognizes the special memory address of the memory write transaction and thereby understands that the downstream device wants to trim the upstream facing link from 16 lanes to 4 lanes; i.e. assign a number of lanes).

Regarding claim 10, the combination of Tsu/Solomon/Cornett teaches the apparatus of claim 1. Tsu teaches wherein the port comprises hardware to receive control signaling on the first differential signal pair or transmit control signaling on the second differential signal pair (Fig. 5 State Diagram, 530 Polling & 540 Configuration with Link Width Negotiations; Col. 6, Lines 24-27, polling state 530 transmits training sets and responds to training sets.  The configuration state 540 configures links through a width and lane negotiation sequence).

Regarding claim 11, the combination of Tsu/Solomon/Cornett teaches the apparatus of claim 1. Tsu teaches wherein the link configuration logic is to determine to reconfigure the first or second differential signal pair based on bandwidth utilization information (Fig. 5 State Diagram, 530 Polling & 540 Configuration with Link Width Negotiations; Col. 6, Lines 24-27, polling state 530 transmits training sets and responds to training sets.  The configuration state 540 configures links through a width and lane negotiation sequence).

Regarding claim 12, Tsu teaches at least one non-transitory machine accessible storage medium having instructions stored thereon, the instructions when executed on a machine, cause the machine to: detect a connection of a device to a host device (Fig. 4 Flowchart of Figure 3, 410, Monitor sources of upstream and downstream traffic) across a link (Fig. 3, 305, Multi-lane Link), wherein the link comprises a first signal channel initially configured to transmit data from the device to the host device (Fig. 3, 307-B) and a second signal channel initially configured to receive data at the device from the host device (Fig. 3, 307-A; Col. 3, Lines 21-24, Bus 305 includes two unidirectional sub-links 307-A and 307-B. That is, bus 305 establishes a bidirectional link that has a one-way link 307-A in a first direction and a one-way link 307-B in another direction); receive a capabilities advertisement from the device indicating that the device can support at least one of conversion of the first signal channel or conversion of the second signal channel (Col. 6, Lines 24-27, polling state 530 transmits training sets and responds to training sets.  The configuration state 540 configures links through a width and lane negotiation sequence); and perform lane configuration to reconfigure the first signal Fig. 4, 420 Select Asymmetric Upstream and Downstream Bandwidth & 425 Independently Adjust Lane Width); and communicate data over the link based on reconfiguration of one or both of the first and second signal channels (Col. 4, Lines 42-46, Bus interface 337 includes an asymmetry controller 355 to determine bandwidth adjustments to sub-links 307-A and 307-B. In a PCIe implementation bandwidth may be selected by adjusting the number of aggregated simplex connections in each sub-link 307-A and 307-B).
Tsu discloses a bus interface with a first and second set of links wherein the number of channels can be reduced. Tsu does not disclose increasing the number of channels in a second set of links. 
Solomon teaches receive a capabilities advertisement from the device indicating that the device can support at least one of conversion of the first signal channel to receive data or conversion of the second signal channel to transmit data (Fig. 3, 312, Is Direction Configurable? -> 318, Yes); and perform lane configuration to reconfigure the first signal channel to receive data or to reconfigure the second signal channel to transmit data (Fig. 3, Flowchart for Figs. 1 & 2, 320, Configure double speed direction; Paragraph 0029, If the direction is configurable at 312, then a query is sent to the user at 318 for the user's desired double speed direction.  Then the double speed direction is configured at 320); and communicate data over the link based on reconfiguration of one or both of the first and second signal channels (Fig. 3, 322, Enable AFP Operation).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Solomon and allow the lanes of 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the bandwidth in one direction over another direction based on system requirements (See Solomon: Paragraphs 0011 & 0021). 
Neither Tsu nor Solomon explicitly teach performing link equalization for the first differential pair in the receive direction and for the second differential signal pair in the transmit direction before initialization of the multi-lane link is complete. 
Cornett teaches perform link equalization for the first signal channel in a receive direction (Fig. 1, 126, Bi-directional Link; Paragraph 0113, Upon initialization, the Tx circuitry 116 is configured to begin transmitting frames to the Rx circuitry 146 of the link partner 120 at a maximum available link speed (high bit rate) for the node 102. The equalization presets cycling module 158 is configured to cycle through… module 156 is configured to enable the Rx circuitry 118 to cycle through available link speeds when receiving frames from the Tx circuitry 148 of the link partner 120 upon initialization of the link 126) and perform link equalization for the second signal channel in a transmit direction (Fig. 9, 908, Adjust equalizer settings; Paragraph 0110, Operation 908 includes adjusting equalizer settings.  Node element and/or link partner may be configured to adjust their respective equalizer settings once the link operating rate has been established) before initialization of the link is complete (Fig. 9, 902, Start link initialization; i.e. initialization is not completed).

One of ordinary skill in the art would be motivated to make the modifications in order to prevent mismatches in data communication clock rates, thus reducing the errors that can occur within the transmission/reception link (See Cornett: Paragraph 0109).

Regarding claim 13, the combination of Tsu/Solomon/Cornett teaches the medium of claim 12. Tsu further teaches wherein the instructions cause the machine, when executed, to: perform link training on one or more lanes connecting the host to the device (Fig. 5, 520 Detect, 530 Polling, & 540 Link Configuration); detect a capability advertisement during link training indicating that the device can support at least one of conversion of the first signal channel or conversion of the second signal channel (Col. 6, Lines 24-27, polling state 530 transmits training sets and responds to training sets.  The configuration state 540 configures links through a width and lane negotiation sequence); and configure the first signal channel or configure the second signal channel (Fig. 6 & 7, Transition x16 to x4 lanes). Tsu does not explicitly teach switching the first signal channel to receive data or configure the second signal channel to transmit data. 
Solomon teaches detect a capability advertisement during link training indicating that the device can support at least one of conversion of the first signal channel to receive data or conversion of the second signal channel to transmit data (Fig. 3, 312, Is direction configurable?); and configure the first signal channel to receive data or configure the second signal channel to transmit data (Fig. 3, 320, Configure Double Speed Direction).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Solomon and allow the lanes of the first set to be used by the second set for expanded differential lane data transmission/reception. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the bandwidth in one direction over another direction based on system requirements (See Solomon: Paragraphs 0011 & 0021). 
Neither Tsu nor Solomon explicitly teach equalization training. 
Cornett teaches perform equalization on the lanes during link training (Fig. 9, 908, Adjust equalizer settings; Paragraph 0110, Operation 908 includes adjusting equalizer settings.  Node element and/or link partner may be configured to adjust their respective equalizer settings once the link operating rate has been established).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Cornett and include link equalization in both the transmission and reception directions for the sub-links of Tsu. 
One of ordinary skill in the art would be motivated to make the modifications in order to prevent mismatches in data communication clock rates, thus reducing the errors that can occur within the transmission/reception link (See Cornett: Paragraph 0109).

Regarding claim 15, the combination of Tsu/Solomon/Cornett teaches the medium of claim 13. Tsu further teaches wherein the instructions cause the machine, when executed, to: determine a bandwidth utilization capability of the device based on link training (Col. 5, Lines 62-67, rules may be programmed to implement a power-saving strategy for renegotiating link widths of sub-links 307-A and 307-N. For example, the rules may take into consideration a time to complete a renegotiation versus the likely duration of a traffic pattern; potential power savings of a renegotiation; and any other performance tradeoffs associated with performing frequent renegotiations); and configure the multi-lane link to be asymmetrical based, at least in part, on the bandwidth utilization capability (Col. 5, Lines 30-33, link controller 384 in bus interface 380 supports the symmetric mode and may, for example, be designed to support separate negotiation of speed and link width for sub-link 307-A and 307-B).

Regarding claim 16, the combination of Tsu/Solomon/Cornett teaches the medium of claim 13. Tsu further teaches wherein the instructions cause the machine, when executed, to: detect an indication from the device to return one or more lanes to a default state (Fig. 5, 550 to 540); and reconfigure the link to return to a default state (Col. 6, Lines 26-31, configuration state 540 configures links through a width and lane negotiation sequence.  The recovery state 560 provides a number of functions, such as allowing a configured link to reestablish various parameters, such as symbol lock, bit lock, or lane-to-lane deskew.  The recovery state 560 is also used to enter other states).

Regarding claim 17, Tsu teaches a system comprising: a host (Fig. 3, 300, Host System) comprising a data processor (Fig. 3, 310, GPU Processor), a port (Fig. 3, 337, Port), and a system manager (Fig. 3, 342, Controller); and a device connected to the host (Fig. 3, 315, Peripheral Chipset) across a multi-lane link (Fig 3, 305 Links), the multi-lane link comprising a lane (Fig. 3, Lanes within 305) that comprises a first differential signal pair initially configured to transmit data within a first lane of the link (Fig. 3, 307-A, xL sub-link; Col. 3, Lines 33-37, n a Peripheral Component Interface Express (PCIe) implementation each unidirectional sub-link 307-A and 307-B comprises a set of aggregated simplex connections for transmitting bus traffic in an upstream or downstream direction) and a second differential signal pair initially configured to receive data within the first lane of the link (Fig. 3, 307-B, xK sub-link; Col. 3, Lines 21-24, Bus 305 includes two unidirectional sub-links 307-A and 307-B. That is, bus 305 establishes a bidirectional link that has a one-way link 307-A in a first direction and a one-way link 307-B in another direction); wherein the system manager is to: detect a capability advertisement from the device, wherein the capability advertisement indicates that the device is capable to use the first differential signal pair or the second differential signal pair (Col. 6, Lines 24-27, polling state 530 transmits training sets and responds to training sets.  The configuration state 540 configures links through a width and lane negotiation sequence); reconfigure the first differential signal pair or reconfigure the second differential signal pair based at least in part on the capability advertisement (Col. 4, Lines 22-27, link control module 342 may include a link training and status state machine (LTSSM) to negotiate and configure a first set of simplex connections aggregated to form sub-link 307-A and a second set of simplex connections aggregated to form sub-link 307-B); and perform on the first and second Col. 6, Lines 42-48, upstream device recognizes the special memory address of the memory write transaction and thereby understands that the downstream device wants to trim the upstream facing link from 16 lanes to 4 lanes.  The downstream device then proceeds to the standard-defined L0s state, where all of its upstream facing transmitters shut off and go to electrical idle). 
Tsu discloses a bus interface with a first and second set of links wherein the number of channels can be reduced. Tsu does not disclose increasing the number of channels in a second set of links. 
Solomon teaches  the device is capable to use the first differential signal pair to receive data or the second differential signal pair to transmit data (Paragraph 0014, system 100 includes a transmit block 102, a receive block 104, a transmission line 106 (for example, a differential pair), a transmit block 112, a receive block 114, a transmission line 116 (for example, a differential pair)); reconfigure the first differential signal pair to receive data or reconfigure the second differential signal pair to transmit data based at least in part on the capability advertisement (Fig. 3 Flowchart, 312, Is direction configurable?; Paragraph 0028, a determination is made at 312 as to whether the direction of the AFP operation (that is, the direction of the double bandwidth, for example) is configurable); and perform data transmission on the first and second differential signal pairs following reconfiguration of the second differential signal pair or data reception (Paragraph 0021, the system 200 of FIG. 2 allows for a USB solution (for example, a USB 3.0 solution) that provides two times the bandwidth of a USB cable in one direction than that allowed in that same direction by system 100 of FIG. 1) on the first and second differential signal pairs following reconfiguration of the first differential signal pair (Fig. 3, Flowchart for Figs. 1 & 2, 320, Configure double speed direction; Paragraph 0029, If the direction is configurable at 312, then a query is sent to the user at 318 for the user's desired double speed direction.  Then the double speed direction is configured at 320). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Solomon and allow the lanes of the first set to be used by the second set for expanded differential lane data transmission/reception. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the bandwidth in one direction over another direction based on system requirements (See Solomon: Paragraphs 0011 & 0021). 
Neither Tsu nor Solomon explicitly teach performing link equalization for the first differential pair in the receive direction and for the second differential signal pair in the transmit direction before initialization of the multi-lane link is complete. 
Cornett teaches perform link equalization for the first differential signal pair in a receive direction (Fig. 1, 126, Bi-directional Link; Paragraph 0113, Upon initialization, the Tx circuitry 116 is configured to begin transmitting frames to the Rx circuitry 146 of the link partner 120 at a maximum available link speed (high bit rate) for the node 102. The equalization presets cycling module 158 is configured to cycle through… module 156 is configured to enable the Rx circuitry 118 to cycle through available link speeds when receiving frames from the Tx circuitry 148 of the link partner 120 upon initialization of the link 126) and perform link equalization for the second differential signal pairs in a transmit direction (Fig. 9, 908, Adjust equalizer settings; Paragraph 0110, Operation 908 includes adjusting equalizer settings.  Node element and/or link partner may be configured to adjust their respective equalizer settings once the link operating rate has been established) before initialization of the multi-lane link is complete (Fig. 9, 902, Start link initialization; i.e. initialization is not completed).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Cornett and include link equalization in both the transmission and reception directions for the sub-links of Tsu. 
One of ordinary skill in the art would be motivated to make the modifications in order to prevent mismatches in data communication clock rates, thus reducing the errors that can occur within the transmission/reception link (See Cornett: Paragraph 0109).

Regarding claim 18, the combination of Tsu/Solomon/Cornett teaches the system of claim 17. Tsu further teaches wherein the port comprises a Peripheral Component Interconnect Express (PCIe)-based port (Col. 3, Lines 33-37, n a Peripheral Component Interface Express (PCIe) implementation each unidirectional sub-link 307-A and 307-B comprises a set of aggregated simplex connections for transmitting bus traffic in an upstream or downstream direction).

Regarding claim 19, the combination of Tsu/Solomon/Cornett teaches the system of claim 17. Tsu teaches wherein the system manager is to receive an advertisement during a link Fig. 5, 530, Polling)), the advertisement indicating that the port comprises hardware to the first differential signal pair or the second differential signal pair (Col. 6, Lines 24-27, polling state 530 transmits training sets and responds to training sets.  The configuration state 540 configures links through a width and lane negotiation sequence).
Tsu does not explicitly teach determining if the channels can be switched between upstream and downstream and switching the upstream lanes into downstream lanes.
Solomon teaches the advertisement indicating that the port comprises hardware to the first differential signal pair to receive data or the second differential signal pair to transmit data  (Fig. 3, 312, Is direction configurable?; Paragraph 0028, If the user does want to enable AFP capability to be supported at both ends of the USB cable at 306, then a determination is made at 312 as to whether the direction of the AFP operation (that is, the direction of the double bandwidth, for example) is configurable).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Solomon and allow the lanes of the first set to be used by the second set for expanded differential lane data transmission/reception. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the bandwidth in one direction over another direction based on system requirements (See Solomon: Paragraphs 0011 & 0021). 

Regarding claim 20, the combination of Tsu/Solomon/Cornett teaches the system of claim 17. Tsu does not explicitly teach wherein the system manager logic is to perform link equalization for the first and second differential signal pairs.
Cornett teaches wherein the system manager logic is to perform link equalization for the first and second differential signal pairs (Fig. 9, 908, Adjust equalizer settings; Paragraph 0110, Operation 908 includes adjusting equalizer settings.  Node element and/or link partner may be configured to adjust their respective equalizer settings once the link operating rate has been established).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Tsu to incorporate the teachings of Cornett and include link equalization in both the transmission and reception directions for the sub-links of Tsu. 
One of ordinary skill in the art would be motivated to make the modifications in order to prevent mismatches in data communication clock rates, thus reducing the errors that can occur within the transmission/reception link (See Cornett: Paragraph 0109).

Claims 5-7 & 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tsu (US 7,469,311) in view of Solomon (US 2011/0106989) in further view of Cornett (US 2015/0092791) in further view of Caruk (US 2005/0160212).

Regarding claim 5, the combination of Tsu/Solomon/Cornett teaches the apparatus of claim 1. The combination of Tsu/Solomon/Cornett does not explicitly teach a buffer memory to buffer data to/from the first and second differential signal pairs. 
Figs. 1 & 2, 110, Host Interface Controller) comprises a buffer memory (Fig. 2, 112) coupled to the port (Fig. 2, 111, Port) to buffer transmit data to be transmitted on the first and second differential signal pairs, or to buffer receive data received on the first and second differential signal pairs (Paragraph 0012, host interface controller 110 includes a PCI Express interface block 112.  The PCI Express interface block 112 includes a plurality of lane buffers, each including at least one transmit channel (labeled in FIG. 2 as T0-TF) and one receive channel (labeled in FIG. 2 as R0-RF) to provide and receive data through respective data transmit connectors and data receive connectors).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified the combination of Tsu/Solomon/Cornett to incorporate the teachings of Caruk and allow configurable buffering of differential transmission/reception signals of the connectors of Tsu. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of adjusting the number of transmission channels available while also providing data flows at a specified, buffered rate that the system can handle(See Caruk: Paragraph 0025).

Regarding claim 6, the combination of Tsu/Solomon/Cornett/Caruk teaches the apparatus of claim 5. The combination of Tsu/Solomon/Cornett does not explicitly teach a buffer common stack for the first/second differential signal pairs. 
Caruk teaches wherein the buffer memory comprises a common stack for each of the first and the second differential signal pairs (Paragraph 0031, FIG. 5 illustrates a specific buffer 213 of the interface block 112 having a configurable channel including a transmitter 210 and a receiver 205, thereby allowing the configurable channel to be configured as either a transmitter channel or a receiver channel… the receive/transmit state of the configurable channel of FIG. 5 is selectable by control 250).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified the combination of Tsu/Solomon/Cornett to incorporate the teachings of Caruk and allow configurable buffering of differential transmission/reception signals of the connectors of Tsu. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of adjusting the number of transmission channels available while also providing data flows at a specified, buffered rate that the system can handle(See Caruk: Paragraph 0025).

Regarding claim 7, the combination of Tsu/Solomon/Cornett/Caruk teaches the apparatus of claim 5. The combination of Tsu/Solomon/Cornett does not explicitly teach wherein the buffer memory comprises a first stack for the first differential signal pair and a second stack for the second differential signal pair.
Caruk teaches wherein the buffer memory comprises a first stack for the first differential signal pair and a second stack for the second differential signal pair (Fig. 2; Paragraph 0020, Commonly numbered non configurable receivers and transmitters, such as TO and RO, of the data I/O buffers 112 enable functionality of PCI Express lane pairs.  For example, when the data transmit connections 211 are coupled to transmitter I/O buffers, and the data receive connections 212 are coupled to receive I/O buffers, symmetrical PCI Express lane pairs 113 are formed).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified the combination of Tsu/Solomon/Cornett to incorporate the teachings of Caruk and allow configurable buffering of differential transmission/reception signals of the connectors of Tsu. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of adjusting the number of transmission channels available while also providing data flows at a specified, buffered rate that the system can handle(See Caruk: Paragraph 0025).

Regarding claim 21, the combination of Tsu/Solomon/Cornett teaches the system of claim 17. The combination of Tsu/Solomon/Cornett does not explicitly teach a buffer memory to buffer data to/from the first and second differential signal pairs. 
Caruk teaches further comprising a buffer memory (Fig. 2, 112) coupled to the port (Fig. 2, 111, Port) to buffer TX data to be transmitted on the first and second differential signal pairs, or to buffer RX data received on the first and second differential signal pairs (Paragraph 0012, host interface controller 110 includes a PCI Express interface block 112.  The PCI Express interface block 112 includes a plurality of lane buffers, each including at least one transmit channel (labeled in FIG. 2 as T0-TF) and one receive channel (labeled in FIG. 2 as R0-RF) to provide and receive data through respective data transmit connectors and data receive connectors).

One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of adjusting the number of transmission channels available while also providing data flows at a specified, buffered rate that the system can handle(See Caruk: Paragraph 0025).

Regarding claim 22, the combination of Tsu/Solomon/Cornett/Caruk teaches the system of claim 21. The combination of Tsu/Solomon/Cornett does not explicitly teach a buffer common stack for the first/second differential signal pairs. 
Caruk teaches wherein the buffer memory comprises a common stack for each of the first and the second differential signal pairs (Paragraph 0031, FIG. 5 illustrates a specific buffer 213 of the interface block 112 having a configurable channel including a transmitter 210 and a receiver 205, thereby allowing the configurable channel to be configured as either a transmitter channel or a receiver channel… the receive/transmit state of the configurable channel of FIG. 5 is selectable by control 250).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified the combination of Tsu/Solomon/Cornett to incorporate the teachings of Caruk and allow configurable buffering of differential transmission/reception signals of the connectors of Tsu. 
See Caruk: Paragraph 0025).

Regarding claim 23, the combination of Tsu/Solomon/Cornett/Caruk teaches the system of claim 21. The combination of Tsu/Solomon/Cornett does not explicitly teach wherein the buffer memory comprises a first stack for the first differential signal pair and a second stack for the second differential signal pair.
Caruk teaches wherein the buffer memory comprises a first stack for the first differential signal pair and a second stack for the second differential signal pair (Fig. 2; Paragraph 0020, Commonly numbered non configurable receivers and transmitters, such as TO and RO, of the data I/O buffers 112 enable functionality of PCI Express lane pairs.  For example, when the data transmit connections 211 are coupled to transmitter I/O buffers, and the data receive connections 212 are coupled to receive I/O buffers, symmetrical PCI Express lane pairs 113 are formed).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified the combination of Tsu/Solomon/Cornett to incorporate the teachings of Caruk and allow configurable buffering of differential transmission/reception signals of the connectors of Tsu. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of adjusting the number of transmission channels available while also See Caruk: Paragraph 0025).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tsu (US 7,469,311) in view of Solomon (US 2011/0106989) in further view of Cornett (US 2015/0092791) in further view of Wang (US 2014/0195833).

Regarding claim 14, the combination of Tsu/Solomon/Cornett teaches the medium of claim 13. The combination of Tsu/Solomon/Cornett teaches wherein the instructions cause the machine, when executed, to cause the machine to enter into an LO state (Fig. 5, 550, L0 State) after completion of link training (Col. 6, Lines 17-19, Reset state 510, detect state 520, polling state 530, configuration state 540, L0 state 550, and recovery state 560). Tsu does not explicitly teach the LO state as being part of an ASPM protocol. 
Wang teaches wherein the instructions cause the machine, when executed, to cause the machine to enter into an LO state of an active state power management (ASPM) protocol after completion of link training (Paragraph 0025, When the platform is active, links can potentially enter certain low power states.  For example, under the ASPM protocol, the link power state can be reduced to L0s and L1).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified the combination of Tsu/Solomon/Cornett to incorporate the teachings of Wang and allow the use of ASPM protocol for L0 state functions. 
See Wang: Paragraphs 0026 & 0029). 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Tsu (US 7,469,311) in view of Solomon (US 2011/0106989) in further view of Cornett (US 2015/0092791) in further view of Chan (US 2014/0006674).

Regarding claim 27, the combination of Tsu/Solomon/Cornett teaches the apparatus of claim 1. The combination of Tsu/Solomon/Cornett does not explicitly teach a retimer used to transmit/receive data.
Chan teaches the apparatus further comprising a retime (Fig. 1, 106, Repeater; i.e. retimer), wherein the first differential signal pair are connected to the retime (Fig. 1, 104/110 Connections), wherein the retimer is configurable to send data to the port on the first differential signal pair (Paragraph 0018, eUSB2 repeater can allow an eUSB2 interface of the computing system to communicate data with another device, such as a USB2 device, that is connected to the computing system) and configurable to receive data from the port on the first differential signal pair (Fig. 2, 206, Determine the Data Flow Direction; Paragraph 0021, block 206, an eUSB2 repeater 106 determines the data flow direction.  The data flow direction, as referred to herein, can indicate the flow of data between an eUSB2 host and a standard USB2 device.  For example, the data flow direction may indicate an upstream direction in which data is transmitted from an eUSB2 host to a standard USB2 device. the data flow direction may indicate a downstream).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified the combination of Tsu/Solomon/Cornett to incorporate the teachings of Chan and include a repeater (i.e. retimer) that can perform data transmission direction detection and data transmission/reception. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow the use of communication bridging between devices, thus ensuring that signal integrity is preserved during data transmission/reception (See Chan: Paragraphs 0012 & 0032).

Allowable Subject Matter

Claim 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 26 distinguishes over the prior art in that no combination of the prior art specifically teaches wherein the link configuration logic is to: configure all but one lane of the multi-lane link in a transmit direction; and configure one lane of the multi-lane link to be time-multiplexed bidirectional lane.

Citation of Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US PGPUB 2016/0283112 discloses a partial width transmitting link state wherein an asymmetric width can be configured for a communication link (See Paragraph [0080]).

US PGPUB 2012/0191921 discloses a programmable width memory channel wherein the channel can be an asymmetric communication channel based on bandwidth requirements. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184